        Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 1 of 12



             AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

      I, Michael S. Robinson, Task Force Officer, United States Department of

Justice, Federal Bureau of Investigation (FBI), being duly sworn, state:

                                I. INTRODUCTION

       1.    I am a Task Force Officer with the Federal Bureau of Investigation

(FBI). As such, I am "an investigative or law enforcement officer of the United

States," within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United

States empowered by law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516. I became a Police Officer with the Billings

Police Department in March of 2003. I have worked approximately eight years as

a uniformed patrol officer. I have also worked approximately eight years as a

detective for the Billings Police Department. For one and one half of those years I

was assigned to investigate crimes against children. In addition to these crimes I

also investigated homicides, robberies, thefts and assaults. When I was not

assigned to the general investigations division I have worked at the Eastern

Montana High Intensity Drug Traffic Area (EMHIDTA). During the approximate

six years at EMHIDTA I was assigned to the Federal Bureau of Investigations as a

Task Force Officer (TFO). I have been assigned to work federal , state, and local

narcotics investigations but target federal interstate narcotics investigations.
        Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 2 of 12



      2.     Throughout my career, I have received specialized training from a

variety of federal, state, and local law enforcement agencies concerning several

law enforcement topics.

      3.     Specifically, I have conducted or assisted with investigations relative

to the manufacture, smuggling and distribution of controlled substances and the

subsequent illicit transfer and laundering of the proceeds derived from the sale of

controlled substances. I have also participated in numerous narcotics

investigations which have resulted in the seizure of large quantities of controlled

substances, firearms, and contraband associated with violations of Title 18 and

Title 21 of the United States Code. I am familiar with, and have participated in, all

of the normal methods of investigation, including but not limited to visual

surveillance, questioning of witnesses, the use of search and arrest warrants, the

use of informants, the use of pen registers, the utilization of undercover agents, the

use of Grand Jury, and the use of court authorized wire and electronic intercepts.

Additionally, I have consulted with other Agents who have been involved in

similar investigations.

      4.     Throughout my career, I have discussed with numerous law

enforcement officers, cooperating defendants, and informants, the methods and

practices used by gang members and narcotics distributors and I am familiar with

their typical methods of operation, including, the manufacturing, distribution,



                                          2
        Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 3 of 12



storage and transportation of narcotics, and the collection of money which

represents the proceeds of narcotics trafficking and money laundering.

                                II.    DESCRIPTION

       5.    This Affidavit is submitted in support of an application for a search

warrant for eight packages/letters. These packages are described further in

Attachment A and will be referred to as PACKAGES/LETTERS hereafter. The

statements in this Affidavit pertain to the investigation described below and are

based in part on information provided by my own observations and experience as

an FBI Task Force Officer, and the observation and experiences of other fellow

law enforcement officers participating in the investigation. This Affidavit does not

purport to contain all facts related to this investigation, but only those facts

necessary to establish probable cause with respect to the aforementioned offense.

The items to be seized from the PACKAGES/LETTERS are specifically described

in Attachment B, which constitute the fruits, instrumentalities, and evidence of

violations 21 U.S.C § 841 (a) (1) and 846.

                            III.      PROBABLE CAUSE

      6.     On December 18 1\ 2018, at approximately 0300 hours an Ontario

plated truck arrived at the Blue Water Bridge in Port Huron, MI. The truck was a

Canadian Cartage carrying the commodity of Canadian mail destined for the

United States. The truck was referred to the Blue Water Bridge Centralized



                                           3
       Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 4 of 12



Examination Station (CES) for an intrusive exam for narcotics

interdiction/enforcement. Customs and Border Patrol Officers (CBPO) were

assigned to complete the examination at the CES. During the examination the

CBPO's opened a package from, "Roy Paul, 203 Pine St., Kingston, Ontario

Canada K7Kl W6" and going to Gregory Green 1716 Westwood Dr., Billings, MT

59102". The package was labeled "Organic Fitness Vitamin" with a tracking

#LM108118. Upon CBPO opening the package they found a vacuum sealed

package containing green pills marked S/90/3. These pills were found to be Xanax

pills. The package was turned over to Homeland Security Investigator (HSI)

Special Agent Leonard. The pills were counted and totaled 1471 pills. The pills

were placed in a seizure bag along with the original packaging. HSI Special Agent

Leonard contacted HSI Special Agent Barrera who works in Billings at the Eastern

Montana HIDTA with myself. HSI Special Agent Barrera and I decided to have

the package sent to Billings via FedEx.

      7.    On December 20 1\ 2018, HSI Special Agent Barrera received the

package via FedEx. The package was brought to the EMHIDTA office where I

took possession of it. The package was opened and the 1471 Xanax pills were

found in the HSI seizure bag. I used the pill identifier on Drugs.com and ran the

markings from the pills, S/90/3. It returned to 2mg Alprazolam which is a




                                          4
        Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 5 of 12



schedule IV drug. These pills are commonly referred to as Xanax. The evidence

was then secured in the EMHIDTA evidence room.

      8.     Agents contacted the US Postal Inspector for Montana, Walt Tubbs.

He stated he would assist Agents in a controlled delivery if needed at a later date.

He also provided Agents with a list of packages to the residence of 1716

Westwood Dr. since 12/20/17. The list contained approximately 112 packages

from various locations to include Canada.

      9.     Agents researched Gregory Green and did not find him locally listed.

Using a nationwide people search (TLO), Agents found a Gregory P Green with a

Date of Birth ofXX-XX-1955 listed at 1716 Westwood Dr. A criminal history

check on Gregory Green showed arrests for arson, theft and disorderly conduct

from 1975 to 1981 but nothing since.

      10.    On January 2 nd , 2019, I wrote an anticipatory District Court search

warrant for the address of 1716 Westwood Dr. The search warrant execution was

contingent on the package being delivered and taken into the residence. The

search warrant was presented to District Court Judge Harris. After reviewing the

warrant, Judge Harris signed it.

      11.    Agents decided to conduct a controlled delivery on the package on

January 3 rd , 2019. In preparation of this, I took 50 of the Xanax bars and placed

them in a bag containing approximately 500 grams of ice melt as the original



                                          5
       Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 6 of 12



package weighed 521 grams. The bag with the ice melt and Xanax bars were

placed back inside the original packaging and sealed.

      12.    In the early morning of January 3 rd , 2019, Agents began surveillance

on the residence. At approximately 0938 hours US Postal Inspector Tubbs

delivered the package to the residence. An older female answered the door, took

possession of the package and took it inside. After a few minutes, Agents

approached the residence to execute the search warrant.

      13.    Agents began to knock on the door and announce their presence. The

same female answered the door and Agents entered the residence. In addition to

the female (Jeanine Roberts), Agents located Gregory Green in an upstairs office

and Brittany Green in a downstairs bedroom. All the occupants were taken outside

to be identified and interviewed. When Agents were in the basement they located

a living room and an adjacent bedroom that was littered with drugs and drug

paraphernalia to include what Agents originally believed to be a clandestine

methamphetamine lab.

      14.   The Billings Fire Department Hazmat team was called to the scene to

assist Agents in determining what was located in the basement and if it was a

safety concern.

      15.   Brittany Green was taken to a vehicle and identified. For officer

safety and public safety reasons Agents began to ask questions about what was



                                         6
       Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 7 of 12



located downstairs. She told Agents that she was a drug addict and she "washed"

methamphetamine. She was under the influence of narcotics and could not fully

explain what was downstairs and what it was used for. After being advised of her

Miranda Rights she requested a lawyer.

      16.    Detective Buechler and I attempted to interview Gregory Green but he

did not wish to provide information.

      17.    Detective Buechler and I interviewed Jeanine Roberts, Date of Birth

XX-XX-193 3. She provided background information on herself and Gregory

Green. She described themselves as anti-social people that seldom leave the

residence and have no family or friends. She explained how Gregory has an office

that he works out of and that his daughter, Brittany, lives in the basement. She

stated she had no information on drug activity or the comings and goings of

packages from the residence. After speaking to her she left the area and returned

after Agents were done.

      18.    As Agents did the interviews, the Billings Fire Department entered the

residence and determined the house not to be a public safety risk and Agents could

complete the search warrant with proper personnel protection equipment.

      19.   As Agents began to search the residence it was evident that this was a

very large scale drug operation being run from the residence. The computer in

Gregory Green's room displayed the "dark web" and showed a screen where he



                                         7
       Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 8 of 12



was selling Xanax bars to people across the county. He had paperwork in the

office that showed he was using "bitcoin" as a currency for the drug trade.

Throughout his office, bedroom and also Brittany Green's bedroom and living

room area Agents located hundreds of items of drug paraphernalia. One item in his

office was a sealed (ready to be sent) package. In the package was a plastic

wrapped metal container made to look like a bandage container with a homemade

label. Inside this container was a sealed baggie containing approximately 7 grams

of suspected methamphetamine and two Xanax bars. There was packaging

material in the residence to send hundreds of items through the mail similar to this.

In the Office Agents seized approximately 100 grams of suspected

methamphetamine, several thousand Xanax bars as well as other scheduled drugs

and other items of evidence. In the basement Agents seized approximately 122

grams of suspected methamphetamine, ketamine, carfentanil and other controlled

drugs. Also located in the basement were hundreds of feet of glass tubing that

were being made into glass pipes, a 100 pound butane tank and instructions/

recipes for Brittany Green on how to combine drugs for distribution. A sample of

the suspected methamphetamine was tested using a NIK kit and it tested positive

for methamphetamine.

      20. As Agents were at the residence searching, a USPS mailman delivered

four packages and two letters to the mailbox of 1716 Westwood Dr. Agents took



                                          8
        Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 9 of 12



these packages out of the mail box and looked at them. They were all to Gregory

Green at 1716 Westwood Dr, Billings, MT. Three of the packages were similar in

size and shape to the controlled delivery package. All three were from the same,

"Paul Roy 203 Pine St., Kingston, ON, Canada K7Kl W6" and listed as either

"Health Fruit Organic supplement" or "Organic Fitness Vitamin". A USPS

Priority mail 2-day package from David Weatninston, 4045 N. Montana Ave Apt.

B, Portland, OR 97227 was also located along with two letters. The letters were

from, "Positive People, Maithali Apts, 1st Floor, Opp Gov't, St. Inez, Panaji, India"

and "Farah Yilmaz, Weeskinderendijik 85, 3314 CM Dordrecht, Nederaland". A

short time later a UPS delivery truck showed up and had a package to "Gregory

Green, 1716 Westwood Dr, Billings, MT 59102". This package was from,

"WalMartcom 9195-Las Vegas, 3382 Marion Drive, Las Vegas, NV 89115".

       21.    Agents arrested Gregory Green and Brittany Green and transported

them to the Yellowstone County Detention Center.

       22.    The seven packages/letters were transported to the EMHIDTA office

where they were secured. Agents believe illegal narcotics, paraphernalia,

documents, forms of payments or others items of evidence are in the seven

packages/I etters.

       23.    On January 81'\ 2019, I received a federal search warrant for seven

packages addressed to Gregory Green at 1716 Westwood Dr. Agents executed the



                                          9
       Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 10 of 12



search warrant on the packages later in the afternoon. The three packages from

"Paul Roy" each contained more Xanax bars for approximately 4,500 bars total.

The package from Portland, OR contained approximately 16 grams of a tan

substance concealed in several layers of packaging. The letter from India

contained a package labeled Phenobarbitone Tablets concealed in several layers of

packaging. The letter from the Netherlands contained a tin foil package that

contained an unknown substance. Nothing of evidentiary value was seized from

the Wal-Mart box. Agents believe all the substances seized from the

packages/letters are controlled substances. None of the items were opened and are

pending results from the DEA laboratory.

      24.    On January 11th, 2019, US Postal Inspector Tubbs contacted me about

packages going to 1716 Westwood Dr. Agents had requested a stop delivery at

this location on January 3 rd , 2019. US Postal Inspector Tubbs stated several more

PACKAGES/LETTERS had been stopped and were located at an USPS office.

      25.    On January 15th, 2019, HSI Agent Pawlowski and I met US Postal

Inspector Tubbs at the Post Office located at 2250 Grant Rd. Agents went through

the stopped mail and found several more PACKAGES/LETTERS going to

Gregory Green at 1716 Westwood Dr. In total Agents seized eight

PACKAGES/LETTERS as evidence as it is believed they contain evidence of drug

trafficking. There were two boxes from the Netherlands, one from Spain, one from



                                         10
       Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 11 of 12



Canada, three from England and one from Torrance, CA. All these were

transported to the EMHITDA evidence room where they are secured pending a

search warrant. See Attachment A for complete list of the

PACKAGES/LETTERS to be searched.



                              IV.    CONCLUSION

      26.    Based upon the foregoing information, it is my belief that the

PACKAGES/LETTERS specifically described in Attachment A, contain evidence

in violation of 21 U.S.C § 841 (a) (1) and 846, contraband, fruits of the crime or

other items illegally possessed, or property intended to use, or used in committing

the crime, and I am seeking a search warrant to seize that evidence, which is

specifically described in Attachment B.




                                          11
      Case 1:19-mj-00007-TJC Document 1-1 Filed 01/16/19 Page 12 of 12



     27.   I swear that the facts presented herein are true and accurate to the best

of my knowledge.


           N½\~L
     Michael S. Robinson
     Task Force Officer
     Federal Bureau of Investigation


SWORN AND SUBSCRIBED TO BEFORE ME THIS                    /   l   DAY OF
JANUARY, 2019.



     Honor le Timothy J. Cavan
     Unite States Magistrate Judge
     District of Montana




                                       12
